UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7695



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


MANNIX DEAN DANIELS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-92-284-P, CA-96-116-3-P)


Submitted:   February 12, 1998             Decided:   March 4, 1998


Before MURNAGHAN and NIEMEYER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mannix Dean Daniels, Appellant Pro Se. James Michael Sullivan,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his third

motion for reconsideration of the denial of his 28 U.S.C.A. § 2255

(West 1994 & Supp. 1997) motion.    We have reviewed the record and

the district court's order and find no reversible error. According-

ly, we deny Appellant's motion for a certificate of appealability
and dismiss on the reasoning of the district court. United States
v. Daniels, Nos. CR-92-284-P; CA-96-116-3-P (W.D.N.C. Sept. 23,

1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                         DISMISSED




                                2